DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the surface of the trigger member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girouard (US 9,404,598).
	Regarding claim 1, Girouard discloses a pressure relief valve (10) comprising: a body (20); a vent passage (30) disposed through the body and at least partially enclosed by a vent passage wall (the wall defining 30), the vent passage having a first end (the end on the side of 17) configured to be placed in fluid communication with an internal volume of a tank and a second end (the end on the side of 18) configured to be placed in fluid communication with the atmosphere; a plug (160) moveably mounted in the vent passage, the plug comprising a seal end (the left end of 160 with reference to Fig. 4) forming a seal with the vent passage wall and a control end (the right end of 160 with reference to Fig. 4) spaced apart from the seal end (Fig. 4; Col. 4, lines 49-64); a latch (131 and 15) comprising an elongate body (131) extending from a proximal end (the bottom end of 131 with reference to Fig. 4) to a distal end (the top end of 131 with reference to Fig. 4), the latch being rotatably mounted to the body and having a blocking portion (the portion of 131 which is blocking 15 from moving upwards with reference to Fig. 4) projecting laterally from the elongate body between the proximal end and the distal end, the latch being configured to rotatably move (see how 15 is capable of rolling from the position in Fig. 4 to the position in Fig. 5) from a first position (as shown in Fig. 4) to a second position (as shown in Fig. 5), causing the blocking portion to be out of contact with the control end of the plug to allow movement of the plug in the vent passage (Figs. 4 and 5; Col. 5, line 3 through Col. 7, line 11); and a shape memory alloy wire (100) configured to shorten when exposed to a temperature above a threshold temperature to cause the latch to move from the first position to the second position, allowing the plug to move in the vent passage to allow gas in the tank to flow through the pressure relief valve to the second end of the vent passage and out of the pressure relief valve to the atmosphere (Col. 4, line 49 through Col. 7, line 11).
	Regarding claim 2, Girouard further discloses the pressure relief valve of claim 1, wherein the latch is rotatably mounted to the body at the proximal end of the latch. (Figs. 4 and 5)
	Regarding claim 3, Girouard further discloses the pressure relief valve of claim 1, wherein the blocking portion comprises a proximal-facing contact portion (the outer surface of the blocking portion) that is disposed in contact with the control end of the plug in the first position. (the blocking portion is at least in indirect contact with the control end)
	Regarding claim 4, Girouard further discloses the pressure relief valve of claim 1, further comprising a trigger member (132) coupled with the shape memory alloy wire, the trigger member having a surface (the outer surface of 132 that is in contact with 131) configured to be in a blocking position (the position as shown in Fig. 4) to retain the latch in the first configuration and to be in a non-blocking position (the position as shown in Fig. 5) allowing the latch to be in the second configuration.
	Regarding claim 5, Girouard further discloses the pressure relief valve of claim 1, wherein the shape memory alloy wire is disposed in a tubular body (56) having fixed ends (Figs. 1-3; para. [0035] - [0036]), the shape memory alloy wire being allowed to move along a longitudinal axis of the tubular body relative to the tubular body. (Figs. 1-3; para. [0035] - [0036])
Regarding claim 6, Girouard further discloses the pressure relief valve of claim 5, wherein the tubular body is formed with a bend to extend or wrap around a tank of a fuel system. (as shown in Figs. 8-9, see how when 56 extends along the tank, there is necessarily a bend to ensure the body is disposed along the length of the tank)
	Regarding claim 7, Girouard further discloses the pressure relief valve of claim 1, wherein, in the first position, a longitudinal direction along which the elongate body of the latch extends is parallel to a longitudinal axis of the plug. (Figs. 4 and 5)
	Regarding claim 8, Girouard further discloses the pressure relief valve of claim 7, wherein the surface of the trigger member (132) comprises a curved profile. (as shown in Figs. 4 and 5, see how 132 has a curved outer surface)
	Regarding claim 9, Girouard further discloses the pressure relief valve of claim 1, further comprising a delay spring assembly (including 120, 50a, 50b, 132), the delay spring assembly comprising a first fitting (132), a second fitting (50a), and a spring (120) disposed between the first fitting and the second fitting, wherein the shape memory alloy wire comprises a first end (the end of 100 proximal to 132) and a second end (the end of 100 proximal to 50a, 50b), and wherein the second end of the shape memory alloy wire is coupled to the second fitting by an adjuster (50b) that is configured to set a length of the spring in a state prior to exposure of the shape memory alloy wire to a thermal event. (Figs. 4 and 5; Col. 8, lines 4-27; see how 50a is designed to attach the 100 forming a length as desired by the user)
	
Allowable Subject Matter
Claims 10-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, Girouard discloses a pressure relief valve configured to vent a pressurized tank in the event of a fire, the pressure relief valve comprising: a body; a vent passage at least partially enclosed by a vent passage wall disposed through the body, the vent passage having an upstream segment and a downstream segment; a plug moveably mounted in the vent passage, the plug comprising a seal end forming a seal with the vent passage wall and a control end spaced apart from the seal end; a latch rotatably mounted to the body and contacting the control surface of the lever arm and the control end of the plug when the latch is in a first position, and the latch being rotatable such that the latch is out of contact with the control surface of the lever arm and the control end of the plug in a second position to allow movement of the plug in the vent passage; wherein the shape memory alloy wire is configured to shorten when exposed to a temperature above a threshold temperature to pivot the lever arm and thereby to allow the latch to be in the second position to allow movement of the plug in the vent passage to cause the downstream segment of the vent passage to fluidly communicate with the upstream segment of the vent passage.
Girouard fails to anticipate or render obvious a trigger assembly comprising a shape memory alloy wire coupled to a pivotable lever arm comprising a control surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753